PER CURIAM. ■ ' We affirm the postconviction court’s denial of Appellant’s Florida Rule of Criminal Procedure 3.800(a) motion to correct illegal sentence. See Anderson v. State, 42 Fla. L. Weekly D1870 (Fla. 1st DCA Aug. 28, 2017). However, we note that the judgment and sentence contains a scrivener’s error. The judgment and sentence reflects that Appellant was charged and convicted of trafficking in 28 grams or more of oxy-codone, When he was actually charged and convicted of trafficking in 28 grams or more of hydrocodone. We therefore remand with directions that the court correct the judgment and sentence. AFFIRMED; REMANDED to correct scrivener’s error. ORFINGER, BERGER and ' LAMBERT, JJ,, concur.